DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 is informal. Applicant needs to provide a new formal drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a lubrication system for an aircraft engine, including an engine lubricant tank including at least a supply port hydraulically connectable to the aircraft engine, a lubricant makeup port, and an overfill port; an auxiliary lubricant tank; a lubricant makeup conduit hydraulically connecting the auxiliary lubricant tank to the lubricant makeup port, the lubricant makeup conduit including a pump operable to move lubricant from the auxiliary lubricant tank to the lubricant makeup port; and an overfill conduit hydraulically connecting the overfill port to the auxiliary lubricant tank.
 	The closet prior art is considered to be Xu, ‘743 and Younes, ‘866.  Nu has an engine lubricant tank, an auxiliary lubricant tank and a lubricant makeup conduit including a pump to move lubricant from the auxiliary lubricant tank to the lubricant tank.  However, Nu does not teach a separate conduit functioning as an overfill conduit connecting the lubricant tank, at an overfill port, to the auxiliary tank.  It would not have been obvious to add such feature to an aircraft lubricant system where weight savings is important.   Younes, ‘866 has both lubricant tank and auxiliary tank along with two conduits connecting the tanks.  However, the makeup conduit lacks a pump, instead relies on a valve to open and close communication.  The other conduit doesn’t function as an overfill conduit, rather the second conduit enables both tanks to simultaneously supply oil to the aircraft engine.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654